| xLANDRIEU, Judge,
concurring.
I concur in the result. An opinion of this court, although by a divided panel, is nonetheless a valid opinion of the court. Furthermore, State v. Soraparu, 93-1636 (La.App. 4 Cir. 1/19/95), 649 So.2d 1100, was not legislatively overruled by Act 942 of 1995 which repealed La.C.Cr.P. art. 881.6. Soraparu was based on La.C.Cr.P. art 881.4 and the obligation placed on appellate courts to review sentences for excessiveness when that issue is raised.
This defendant, however, finds little support in Soraparu. The trial judge gave valid reason for the sentence and it was not excessive.